SUMMARY ORDER

Plaintiff-appellant David King, proceeding pro se, appeals the district court’s dismissal of his complaint, which alleged that defendant-appellee New York City Employees’ Retirement System (“NYCERS”) wrongfully deprived him of pension benefits. The district court granted NY-CERS’s motion to dismiss, apparently on the basis of the Rooker-Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
“Because Rooker-Feldman goes to subject-matter jurisdiction, we review de novo the district court’s application of the doctrine.” Hoblock v. Albany Cnty. Bd. of Elections, 422 F.3d 77, 83 (2d Cir.2005). Rooker-Feldman bars litigation in federal district court by a state court loser complaining of injuries caused by a state court judgment, inviting review and rejection of that judgment, where the judgment was rendered before the district court action began. McKithen v. Brown, 481 F.3d 89, 97 (2d Cir.2007).
King’s action is not barred by Rooker-Feldman because he does not solely complain of injuries caused by a state court judgment. Rather, he complains of NY-CERS’s decision to deny him Tier I benefits. That decision predates his Article 78 proceeding, “and so could not have been ‘caused by1 those proceedings.” McKithen, 481 F.3d at 98; see Hoblock, 422 F.3d at 88 (the injury must be “produced by a state-court judgment and not simply ratified, acquiesced in, or left unpunished by it”). Therefore, Rooker-Feldman does not preclude King’s action against NY-CERS, except in one respect.
In his complaint, King challenged a decision rendered in a prior state court action dismissing his Article 78 proceeding against NYCERS as time-barred. King apparently filed a Fed R. Civ. P. 60(b)(4) motion in the district court below to “void” the state court judgment., The Rooker-Feldman doctrine would preclude King’s efforts to void the state court judgment, but King is no longer challenging that judgment.
On remand, the district court may wish to consider a number of other defenses. First, NYCERS moved below to dismiss the complaint based on the doctrine of res judicata, but the district court apparently did not reach the question, as it held that it lacked jurisdiction to hear King’s claims. Res judicata “bars a subsequent action— involving either the same plaintiffs or parties in privity with those plaintiffs — from asserting claims that were, or could have been, raised in a prior action that resulted in an adjudication on the merits.” Bank of N.Y. v. First Millennium, Inc., 607 F.3d 905, 918 (2d Cir.2010). NYCERS argues that a state court dismissal on statute of limitations grounds is a merits decision. We have held that a New York state court time-bar dismissal does not preclude bringing the same claim in another jurisdiction with a longer statute of limitations. See Cloverleaf Realty of N.Y., Inc. v. Town of Wawayanda, 572 F.3d 93, 96 (2d Cir.2009). We have since questioned that holding, however. See Joseph v. Athanasopoulos, 648 F.3d 58, 67 (2d Cir.2011) (expressing doubt that the New York State Court of Appeals had ever “ ‘squarely addressed’ whether a New York court’s judg*12ment dismissing a case based on the expiration of a New York limitations period should have preclusive effect in another jurisdiction with a longer, unexpired limitations period”). If the district court is going to rely on the doctrine of res judica-ta, it must address this question.
Second, even assuming King is not precluded from pursuing his federal due process claim, there exists a question as to the timeliness of any such claim. King’s due process action is governed by the three-year statute of limitations applicable to 42 U.S.C. § 1983 suits. See Owens v. Okure, 488 U.S. 235, 249-51, 109 S.Ct. 573, 102 L.Ed.2d 594 (1989) (New York’s general personal injury statute of limitations applies to § 1983 claims). NYCERS denied Tier I benefits to King in 2008 and he filed the instant action in 2013, well more than three years after the denial, but the district court may wish to explore whether tolling or estoppel might apply. See Leon v. Murphy, 988 F.2d 303, 310 (2d Cir.1993) (concluding that in § 1983 actions filed in New York, federal courts apply the New York rules for tolling).
Finally, even if King’s suit is not barred by res judicata or the statute of limitations, he must still plead a plausible due process claim. Our Court and others within the Circuit have held that the availability of post-deprivation Article 78 proceedings in the NYCERS pension context is generally constitutionally adequate process even where the process internal to NYCERS was not wholly adequate, or where the plaintiff failed to timely file an Article 78 complaint. See Campo v. N.Y.C. Emps.’ Ret. Sys., 843 F.2d 96, 102-03, 103 n. 7 (2d Cir.1988); Minima v. N.Y.C. Emps.’ Ret. Sys., No. 11-CV-2191, 2012 WL 4049822, at *6-7 (E.D.N.Y. Aug. 17, 2012); Bagedonow v. N.Y.C. Emps.’ Ret. Sys., No. 09-CV-9603, 2010 WL 2927436, at *3-4 (S.D.N.Y. July 16, 2010); Pennyfeather v. N.Y.C. Emps.’ Ret. Sys., No. 05-CV-04958, 2005 WL 3534759, at *1 (S.D.N.Y. Dec. 21, 2005). The district court may wish to consider whether King has stated a plausible federal due process claim in light of these cases.
We affirm the district court judgment insofar as it dismissed King’s claim to void the state court Article 78 judgment. We otherwise vacate the judgment and remand for further proceedings.